            CaseApplication
   AO 106A (08/18) 2:20-mj-01675-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    04/15/20
                                                                                    Means          Page 1 of 31 Page ID #:1

                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                          )
              (Briefly describe the property to be searched or identify the   )
                              person by name and address)                     )     Case No. 2:20-MJ-01675
       Five United States Postal Service parcels intercepted                  )
       at the Venice Main Post Office on April 13, 2020                       )
                                                                              )
                                                                              )
                                                                              )
       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                           Offense Description
             18 U.S.C. § 841                                                       Distribution of a Controlled Substance

             18 U.S.C. § 843(b)                                                    Unlawful Use of a Communication Facility

             The application is based on these facts:
                    See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                   ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                      Rex Castro
                                                                                                    Applicant’s signature

                                                                                         Rex Castro, USPIS Postal Inspector
                                                                                                    Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                    Judge’s signature

City and state: Los Angeles, California                                                 Hon. Jean P. Rosenbluth, U.S. Magistrate Judge
                                                                                                    Printed name and title

AUSA: David R. Friedman x7418
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 2 of 31 Page ID #:2



                              ATTACHMENT A
PARCEL TO BE SEARCHED

     A.   SUBJECT PARCEL 1
     A United States Postal Service Priority Mail parcel bearing

label number 9405 5102 0206 1072 9651 34, weighing approximately

5 pounds, postmarked on April 8, 2020 in Westbury, New York, and

which bears a typed address label with the following recipient

information: “Dajuan Williams, 7742 REDLANDS ST UNIT D3042 PLAYA
DEL REY CA 90293-7410;” and with the following sender address

information: “Mandy Bruce, 339 POWELLS LN WESTBURY NY 11590-

3459.”

     B.   SUBJECT PARCEL 2
     A United States Postal Service Priority Mail parcel bearing

label number 9405 5102 0206 1071 9913 49, weighing approximately

5 pounds, postmarked on April 7, 2020, in Wake Forest, North

Carolina, and which bears a typed address label with the

following recipient information: “Dajuan Williams, 7742 REDLANDS

ST UNIT D3042 PLAYA DEL REY CA 90293-7410;” and with the
following sender address information: “John Monaghan, 1621 SILO

RIDGE DR WAKE FOREST NC 27587-6423.”

     C.   SUBJECT PARCEL 3
     A United States Postal Service Priority Mail parcel bearing

label number 9405 5102 0206 1072 9081 24, weighing approximately

5 pounds, postmarked on April 8, 2020, in Westerville, Ohio, and

which bears a typed address label with the following recipient

information: “Dajuan Williams, 7742 REDLANDS ST UNIT D3042 PLAYA

DEL REY CA 90293-7410;” and with the following sender address



                                       i
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 3 of 31 Page ID #:3



information: “Duane Neff, 5370 CAMBRIA WAY WETERVILLE OH 43081-

4875.”

     D.   SUBJECT PARCEL 4
     A United States Postal Service Priority Mail parcel bearing

label number 9405 5102 0206 1070 4372 99, weighing approximately

5 pounds, postmarked on April 5, 2020, in Selden, New York, and

which bears a typed address label with the following recipient

information: “Dajuan Williams, 7742 REDLANDS ST UNIT D3042 PLAYA

DEL REY CA 90293-7410;” and with the following sender address

information: “gurbuz tashan, 18 COLLEGE RD SELDEN NY 11784.”

     E.   SUBJECT PARCEL 5
     A United States Postal Service Priority Mail Express parcel

bearing label number 9405 5102 0206 1071 9927 97, weighing

approximately 5 pounds, postmarked on April 7, 2020, in

Jacksonville, Florida, and which bears a typed address label

with the following recipient information: “Dajuan Williams, 7742

REDLANDS ST UNIT D3042 PLAYA DEL REY CA 90293-7410;” and with

the following sender address information: “aysegul guleryuz,

7681 FAWN LAKE DR S JACKSONVILLE FL 32256-3690.”




                                      ii
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 4 of 31 Page ID #:4



                              ATTACHMENT B
ITEMS TO BE SEIZED

     The following items are to be seized from the parcel

described in Attachment A, which constitute evidence, fruits,

and instrumentalities of violations of 21 U.S.C. §§ 841(a)(1)

(distribution and possession with intent to distribute a

controlled substance) and 843(b) (unlawful use of a

communication facility, including the mails, to facilitate the

distribution of a controlled substance):

          a.    Any controlled substances;

          b.    Records, receipts, pay-owe sheets, or similar

documents related to drug trafficking;

          c.    Currency, money orders, bank checks, or similar

monetary instruments; and

          d.    Packaging material.




                                      iii
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 5 of 31 Page ID #:5



                               AFFIDAVIT

I, Rex Castro, being duly sworn, declare and state as follows:

                       I. PURPOSE OF AFFIDAVIT
     1.      This affidavit is made in support of an application

for a search warrant for five parcels (the “SUBJECT PARCELS”)

shipped through the United States Postal Service (“USPS”).           The

SUBJECT PARCELS are currently in the custody of the United

States Postal Inspection Service (“USPIS”), as described more

fully in in Attachment A, which is incorporated by reference.

The requested search warrant seeks authorization to seize

evidence, fruits, and instrumentalities of violations of 21

U.S.C. §§ 841(a) (1) (distribution and possession with intent to

distribute a controlled substance) and 843(b) (unlawful use of a

communication facility, including the mails, to facilitate the

distribution of a controlled substance), as described more fully

in Attachment B, which is also incorporated by reference.

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 6 of 31 Page ID #:6



               II. BACKGROUND FOR POSTAL INSPECTOR REX CASTRO
        3.     I am a Postal Inspector with USPIS and have been so

employed since August 2019.       I have completed a fourteen week

basic training course in Potomac, Maryland, which included

training in the investigation of drug trafficking via the U.S.

Mail.    I am currently assigned to the USPIS Los Angeles

Division, Contraband Interdiction and Investigations (“CI2”)

team.    The CI2 team is responsible for investigating narcotics

trafficked through the U.S. Mail.

             III. SUMMARY OF PROBABLE CAUSE FOR SUBJECT PARCELS
        4.      Since the beginning of 2020, Postal Inspector

Jonathan Dunham (“Inspector Dunham”) from the Boston Division of

USPIS has been investigating individuals in the New England area

who are engaged in narcotics trafficking using the U.S. Mail.

Through that investigation, Inspector Dunham learned that Dajuan

Williams (“WILLIAMS”), who lives in Playa Del Rey, California,

may be engaged in narcotics trafficking.

        5.     On April 13, 2020, I received a notification from

Inspector Dunham that five parcels addressed to WILLIAMS -- the

SUBJECT PARCELS -- had recently been placed in the U.S. Mail. I

was able to intercept the SUBJECT PARCELS at the Venice Main

Post Office before they reached WILLIAMS.

        6.     On April 13, 2020, a trained drug-detecting dog

alerted to all of the SUBJECT PARCELS for the presence of drugs

or other items, such as the proceeds of drug sales, which have

been contaminated by drugs.




                                        2
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 7 of 31 Page ID #:7



                    IV. STATEMENT OF PROBABLE CAUSE

     A.      Background
     7.      Based on my training and experience as a Postal

Inspector, and the experiences related to me by fellow Postal

Inspectors who specialize in drug investigations, I know the

following:

             a.   The Los Angeles area is a major supplier of drugs
for the rest of the country.      As a result, drugs are frequently

transported both to and from Los Angeles through the U.S. Mail,

and the proceeds from drug sales are frequently returned to Los

Angeles through the U.S. mail.

             b.   Drug distributors often use USPS’s Priority Mail

Express delivery service, which is USPS’s overnight/next-day

delivery mail product, or USPS’s Priority Mail Service, which is

USPS’s two-to-three day delivery mail product.         Drug

distributors use the Priority Mail Express delivery service

because of its speed, reliability, and the ability to track the

parcel’s progress to delivery.      Drug distributors use the

Priority Mail delivery service because it provides distributors

more time for travel between states if they decide to follow

their shipments to their destination.       Also, by adding delivery

confirmation to a Priority Mail parcel, drug traffickers have

the ability to track the parcel’s progress to the intended

delivery point, as if the parcel had been mailed using the

Priority Mail Express Service.




                                       3
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 8 of 31 Page ID #:8



             c.   There are several other indicia that may suggest

a parcel contains drugs or drug distribution proceeds,

including:

                  i.    The parcel is contained in a box, flat

cardboard mailer, or Tyvek envelope;

                  ii.   The parcel bears a typed label, whether USPS

Express Mail or Priority Mail;

                  iii. The typed label on the parcel does not

contain a business account number;

                  iv.   The seams of the parcel are all taped or

glued shut;

                  v.    The parcel emits an odor of a cleaning agent

or adhesive or spray foam that can be detected by a human; and

                  vi.   Multiple parcels are mailed by the same

individual, on the same day, from different locations.

             d.   Parcels exhibiting such indicia are generally the

subject of further investigation, which may include verification

of the addressee and return addresses.

             e.   Drug traffickers often use fictitious or

incomplete names and addresses in an effort to conceal their

identities from law enforcement officers.        To the extent that

real addresses are ever used, it is only to lend a legitimate

appearance to the parcel and is almost always paired with a

false name.




                                       4
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 9 of 31 Page ID #:9



     B.      The SUBJECT PARCELS Are Intercepted at the Venice Main
             Post Office
     8.      Inspector Dunham is a Postal Inspector stationed in

the Boston Division of USPIS.      Since the beginning of 2020

Inspector Dunham has been investigating individuals in the New
England area who are engaged in narcotics trafficking using the

U.S. Mail.

     9.      Through that investigation, Inspector Dunham learned

that WILLIAMS may be engaged in narcotics trafficking.

Inspector Dunham consulted postal databases and determined that

WILLIAMS lives in Playa Del Rey, California.

     10.     As part of his ongoing investigation, Inspector Dunham

began to monitor postal databases for parcels being shipped to

WILLIAMS.    In April 2020, Inspector Dunham determined that five

parcels addressed to WILLIAMS –- the SUBJECT PARCELS –- had been

placed in the U.S. Mail and were being shipped to an address

associated with WILLIAMS in Playa Del Rey, California.

     11.     On April 13, 2020, Inspector Dunham notified me about

the SUBJECT PARCELS and the potential involvement of WILLIAMS in

narcotics trafficking.

     12.     I was able to intercept the SUBJECT PARCELS at the

Venice Main Post Office, located at 313 Grand Boulevard, Venice,

California, 90291, before they reached WILLIAMS.

     C.      The SUBJECT PARCELS All Have Indicia of Drug Activity
     13.     On April 13, 2020, I performed a visual inspection of

the SUBJECT PARCELS at the Venice Main Post Office.




                                       5
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 10 of 31 Page ID #:10



      14.   All of these parcels had common indicia suggesting

they contained drugs or drug proceeds.

            1.   SUBJECT PARCEL 1 Has Indicia of Drug Activity
      15.   SUBJECT PARCEL 1 is a cardboard box shipped using USPS

Priority Mail.

      16.   During my inspection, I noticed that SUBJECT PARCEL 1

had the following indicia of drug activity:

            a.   The sender and recipient information were written

using a typed label, which is a common method drug traffickers

use to disguise their handwriting in order to elude law

enforcement;

            b.   SUBJECT PARCEL 1 was mailed using the Priority

Mail service with no business account number; and

            c.   The postage was paid utilizing the third party

service Poshmark.     Drug traffickers often use third party

services to pay for postage because it allows them to avoid

buying postage directly from USPS.

      17.   On April 13, 2020, I searched the CLEAR1 database using

the sender name and sender address listed on SUBJECT PARCEL 1:

“Mandy Bruce, 339 POWELLS LN WESTBURY NY 11590-3459.”2          The CLEAR

search indicated that the name “Mandy Bruce” was not associated

with the sender address listed on SUBJECT PARCEL 1.




     1 CLEAR is a public information database used by law
enforcement that provides names, addresses, telephone numbers,
and other identifying information.
     2 Spelling and capitalization are reproduced herein as on
each SUBJECT PARCEL.


                                        6
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 11 of 31 Page ID #:11



      18.   I also searched the CLEAR database using the recipient

address listed on SUBJECT PARCEL 1: “Dajuan Williams, 7742

REDLANDS ST UNIT D3042 PLAYA DEL REY CA 90293-7410.”          The CLEAR

search indicated that the name “Dajuan Williams” was associated

with the recipient address listed on SUBJECT PARCEL 1.

            2.   SUBJECT PARCEL 2 Has Indicia of Drug Activity
      19.   SUBJECT PARCEL 2 is a cardboard box shipped using USPS

Priority Mail.

      20.   During my inspection, I noticed that SUBJECT PARCEL 2

had the following indicia of drug activity:

            a.   The sender and recipient information were written

using a typed label, which is a common method drug traffickers

utilize to disguise their handwriting in order to elude law

enforcement;

            b.   SUBJECT PARCEL 2 was mailed using the Priority

Mail service with no business account number;

            c.   The postage was paid utilizing the third party

service Poshmark.     Drug traffickers often use third party

services to pay for postage because it allows them to avoid

buying postage directly from USPS; and

            d.   The seams of SUBJECT PARCEL 2 are taped shut.

      21.   On April 13, 2020, I searched the CLEAR database using

the sender name and sender address listed on SUBJECT PARCEL 2:

“John Monaghan, 1621 SILO RIDGE DR WAKE FOREST NC 27587-6423.”

The CLEAR search indicated that the name “John Monaghan” was

associated with the sender address listed on SUBJECT PARCEL 2.




                                        7
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 12 of 31 Page ID #:12



      22.   I searched the CLEAR database using the recipient

address listed on SUBJECT PARCEL 2: “Dajuan Williams, 7742

REDLANDS ST UNIT D3042 PLAYA DEL REY CA 90293-7410.”          The CLEAR

search indicated that the name “Dajuan Williams” was associated

with the recipient address listed on SUBJECT PARCEL 2.

            3.   SUBJECT PARCEL 3 Has Indicia of Drug Activity
      23.   SUBJECT PARCEL 3 is a Tyvek envelope shipped using

USPS Priority Mail.

      24.   During my inspection, I noticed that SUBJECT PARCEL 3

had the following indicia of drug activity:

            a.   The sender and recipient information were written

using a typed label which, is a common method drug traffickers

utilize to disguise their handwriting in order to elude law

enforcement;

            b.   SUBJECT PARCEL 3 was mailed using the Priority

Mail service with no business account number; and

            c.   The postage was paid utilizing the third party

service Poshmark.     Drug traffickers often use third party

services to pay for postage because it allows them to avoid

buying postage directly from USPS.

      25.   On April 13, 2020, I searched the CLEAR database using

the sender name and sender address listed on SUBJECT PARCEL 3:

“Duane Neff, 5370 CAMBRIA WAY WESTERVILLE OH 43081-4875.”           The

CLEAR search found that the name “Duane Neff” was associated

with the sender address listed on SUBJECT PARCEL 3.

      26.   I searched the CLEAR database using the recipient

address listed on SUBJECT PARCEL 3: “Dajuan Williams, 7742



                                        8
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 13 of 31 Page ID #:13



REDLANDS ST UNIT D3042 PLAYA DEL REY CA 90293-7410.”          The CLEAR

search indicated that the name “Dajuan Williams” was associated

with the recipient address listed on SUBJECT PARCEL 3.

            4.   SUBJECT PARCEL 4 Has Indicia of Drug Activity
      27.   SUBJECT PARCEL 4 is a Tyvek envelope shipped using

USPS Priority Mail.

      28.   During my inspection, I noticed that SUBJECT PARCEL 4

had the following indicia of drug activity:

            a.   The sender and recipient information were written

using a typed label, which is a common method drug traffickers

utilize to disguise their handwriting in order to elude law

enforcement;

            b.   SUBJECT PARCEL 4 was mailed using the Priority

Mail service with no business account number; and

            c.   The postage was paid utilizing the third party

service Poshmark.     Drug traffickers often use third party

services to pay for postage because it allows them to avoid

buying postage directly from USPS.

      29.   On April 13, 2020, I searched the CLEAR database using

the sender name and sender address listed on SUBJECT PARCEL 4:

“gurbuz tashan, 18 COLLEGE RD SELDEN NY 11784.”          The CLEAR

search indicated that the name “gurbuz tashan” was not

associated with the sender address listed on SUBJECT PARCEL 4.

      30.   I searched the CLEAR database using the recipient

address listed on SUBJECT PARCEL 4: “Dajuan Williams, 7742

REDLANDS ST UNIT D3042 PLAYA DEL REY CA 90293-7410.”          The CLEAR




                                        9
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 14 of 31 Page ID #:14



search indicated that the name “Dajuan Williams” was associated

with the recipient address listed on SUBJECT PARCEL 4.

            5.   SUBJECT PARCEL 5 Has Indicia of Drug Activity
      31.   SUBJECT PARCEL 5 is a Tyvek envelope shipped using

USPS Priority Mail.

      32.   During my inspection, I noticed that SUBJECT PARCEL 5

had the following indicia of drug activity:

            a.   The sender and recipient information were written

using a typed label, which is a common method drug traffickers

utilize to disguise their handwriting in order to elude law

enforcement;

            b.   SUBJECT PARCEL 5 was mailed using the Priority

Mail service with no business account number; and

            c.   The postage was paid utilizing the third party

service Poshmark.     Drug traffickers often use third party

services to pay for postage because it allows them to avoid

buying postage directly from USPS.

      33.   On April 13, 2020, I searched the CLEAR database using

the sender name and sender address listed on SUBJECT PARCEL 5:

“aysegul guleryuz, 7681 FAWN LAKE DR S JACKSONVILLE FL 32256-

3690.”   The CLEAR search indicated that the name “aysegul

guleryuz” was not associated with the sender address listed on

SUBJECT PARCEL 5.

      34.   I searched the CLEAR database using the recipient

address listed on SUBJECT PARCEL 5: “Dajuan Williams, 7742

REDLANDS ST UNIT D3042 PLAYA DEL REY CA 90293-7410.”          The CLEAR




                                       10
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 15 of 31 Page ID #:15



search indicated that the name “Dajuan Williams” was associated

with the recipient address listed on Subject Parcel 5.

      D.     Positive Drug-Detection Dog Hits on the SUBJECT
             PARCELS
      35.    Later on April 13, 2020, I asked LAPD Officer Hillary

Del Rio and her trained drug-detection dog, “Cooper,” to examine

the exterior of each of the SUBJECT PARCELS.

      36.    I was present when Officer Del Rio and Cooper examined

each of the SUBJECT PARCELS.       Officer Del Rio told me that

Cooper positively alerted to each of the SUBJECT PARCELS,

indicating the presence of drugs or other items, such as the

proceeds from the sale of drugs, that have been recently

contaminated by or associated with the odor of drugs.

      37.    Following the examination of the packages, Officer Del

Rio completed affidavits that (a) describe her training and

experience with drug-detection dogs; (b) affirm that Cooper is a

certified drug-detection dog; and (c) confirm that Cooper

alerted to the scent of narcotics from each of the SUBJECT

PARCELS.    These affidavits are all attached, and incorporated by

reference, as follows:

             a.   Exhibit 1 confirms that Cooper alerted to SUBJECT

PACKAGE 1;

             b.   Exhibit 2 confirms that Cooper alerted to SUBJECT

PACKAGE 2;

             c.   Exhibit 3 confirms that Cooper alerted to SUBJECT

PACKAGE 3;




                                       11
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 16 of 31 Page ID #:16



             d.   Exhibit 4 confirms that Cooper alerted to SUBJECT

PACKAGE 4; and

             e.   Exhibit 5 confirms that Cooper alerted to SUBJECT

PACKAGE 5.

                              V. CONCLUSION
      38.    For all the reasons above, there is probable cause to

believe that the SUBJECT PARCELS, as described in Attachment A,

contain evidence, fruits, and instrumentalities of violations of

21 U.S.C. §§ 841(a)(1) (distribution and possession with intent

to distribute a controlled substance) and 843(b) (unlawful use

of a communication facility, including the mails, to facilitate

the distribution of a controlled substance), as described in

Attachment B.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
April, 2020.



HONORABLE JEAN P. ROSENBLUTH
UNITED STATES MAGISTRATE JUDGE




                                       12
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 17 of 31 Page ID #:17




                    Exhibit 1




                                       iv
                            EXHIBIT
Case 2:20-mj-01675-DUTY Document 1 Filed1 04/15/20 Page 18 of 31 Page ID #:18
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 19 of 31 Page ID #:19
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 20 of 31 Page ID #:20




                    Exhibit 2




                                        v
                         EXHIBIT
Case 2:20-mj-01675-DUTY Document   2 04/15/20 Page 21 of 31 Page ID #:21
                                 1 Filed
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 22 of 31 Page ID #:22
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 23 of 31 Page ID #:23




                    Exhibit 3




                                       vi
                            EXHIBIT
Case 2:20-mj-01675-DUTY Document 1 Filed304/15/20 Page 24 of 31 Page ID #:24
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 25 of 31 Page ID #:25
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 26 of 31 Page ID #:26




                    Exhibit 4




                                       vii
                         EXHIBIT 4
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 27 of 31 Page ID #:27
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 28 of 31 Page ID #:28
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 29 of 31 Page ID #:29




                    Exhibit 5




                                      viii
                            EXIBIT 5
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 30 of 31 Page ID #:30
Case 2:20-mj-01675-DUTY Document 1 Filed 04/15/20 Page 31 of 31 Page ID #:31
